Case 5:18-cv-01526-SMH-KLH Document 84 Filed 12/23/19 Page 1 of 2 PageID #: 1743



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION,                          CIVIL ACTION NO. 5:18-CV-1526
  ET AL.

  VERSUS                                               DISTRICT JUDGE:
                                                       HON. S. MAURICE HICKS, JR.

  LUCKY FAMILY, L.L.C., ET AL.                         MAGISTRATE JUDGE:
                                                       HON. KAREN L. HAYES

                            MOTION FOR SUMMARY JUDGMENT

         NOW INTO COURT, through undersigned counsel, comes W.A. LUCKY, III

  (hereinafter referred to as “Movant”), who respectfully moves this Honorable Court to grant

  summary judgment in his favor against plaintiffs Barbara Marie Carey Lollar and Magnolia

  Island Plantation, L.L.C., because there is no genuine issue of material fact and movant is

  entitled to judgment as a matter of law. Movant respectfully represents:

         1.      The status of this action is that it is scheduled for a jury trial on April 13, 2020.

  Amended Scheduling Order, Document No. 52. A deadline of August 23, 2019, was set for

  dispositive motions. Document No. 77. Therefore, this motion is timely.

         2.      The following are submitted in support of this motion:

                 A.     Statement of Undisputed Facts in Support of Motion for Summary
                        Judgment;

                 B.     Exhibits 1 through 70; and

                 C.     Memorandum in Support of Motion for Summary Judgment.

         3.      Movant shows that there is no genuine dispute as to any material fact, and that, as

  a matter of law, the plaintiffs have no claim against Movant.




                                                   1
Case 5:18-cv-01526-SMH-KLH Document 84 Filed 12/23/19 Page 2 of 2 PageID #: 1744



          WHEREFORE, W.A. LUCKY, III PRAYS that the Court grant summary judgment in

  favor of W.A. LUCKY, III and against the plaintiffs dismissal all claims pleaded herein by

  plaintiffs.

                                           AYRES, SHELTON, WILLIAMS,
                                           BENSON & PAINE, LLC



                                           By: /s/ Curtis R. Shelton
                                                   Curtis R. Shelton
                                           La. Bar Roll No. 17137
                                           333 Texas Street, Suite 1400 (71101)
                                           P. O. Box 1764
                                           Shreveport, LA 71166
                                           Telephone: (318) 227-3500
                                           Facsimile: (318) 227-3980
                                           Email: curtisshelton@arklatexlaw.com

                                           WIENER, WEISS & MADISON
                                           A Professional Corporation



                                           By: /s/ R. Joseph Naus
                                              R. Joseph Naus, #17074
                                              Marjorie Frazier, #32991
                                           330 Marshall Street, Suite 1000 (71101)
                                           P. O. Box 21990
                                           Shreveport, LA 71120-1990
                                           Telephone: (318) 226-9100
                                           Facsimile: (318) 424-5128
                                           E-mail: rjnaus@wwmlaw.com
                                           E-mail mfrazier@wwmlaw.com

                                           ATTORNEYS FOR W. A. LUCKY, III




                                              2
